IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
GARY RICHARDS,
                                    NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
v.
                                    CASE NO. 1D15-569
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 5, 2016.

An appeal from the Circuit Court for Alachua County.
Robert Groeb, Judge.

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee for
Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, OSTERHAUS, and WINSOR, JJ., CONCUR.